Citation Nr: 0818136	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee with degenerative joint disease, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that a May 2006 statement of the case 
includes the issue of entitlement to an increased rating for 
right knee instability, which was denied by the RO in March 
2005; as well as that of the assignment of a temporary total 
rating for right knee surgery, which was assigned by the RO 
in January 2006.  The veteran's VA Form 9 received by the RO 
in July 2006, clearly limited his appeal to the matter of 
entitlement to an increased rating for chondromalacia of the 
right knee with degenerative joint disease.  Hence, the 
Board's jurisdiction is limited to that claim. 

The veteran has, however, raised issues concerning 
entitlement to increased ratings for his service-connected 
low back, left knee, and right foot disorders.  See statement 
received in August 2005.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the originating agency for 
appropriate consideration. 


REMAND

The veteran was most recently afforded a VA examination which 
addressed his service-connected right knee disability in 
February 2006.  Review of the examination report shows that 
the veteran complained of daily right knee pain, sensations 
of his knee giving way, and of locking.  He denied 
fatigability and decrease in endurance.  The veteran added 
that he did not suffer from either dislocation or 
subluxation.  He added that he took Naproxen two times daily.

Examination showed no gross evidence of pain, edema, 
effusion, instability, weakness, tenderness to palpation, 
redness, heat, abnormal movement, or guarding.  Ligaments 
were noted to be intact.  Chondromalacia of the right knee 
with degenerative joint disease was diagnosed.  Pain was 
noted to be the primary limiting factor associated with the 
disorder.  

In his July 2006 VA Form 9, however, the veteran indicated 
that he continued to have right knee problems.  He stated 
that he was now in constant daily pain, taking medications, 
and that his knee locked up, gave way, swelled up, and 
contained fluid.  The veteran also claimed that his right 
knee disorder caused him to sometimes fall down.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  As noted, while a strict interpretation of the 
language used by the veteran as part of the above-mentioned 
VA Form 9 fails to show that the veteran used the specific 
term "worsened," he did report symptoms associated with his 
service-connected right knee disability, such as the presence 
of fluid and, of particular note, of falling down, which were 
not reported in the course of his February 2006 VA 
examination.  In interpreting the language used by the 
veteran in the most favorable light, it is the Board's 
opinion that the veteran has, in effect, asserted that his 
right knee problems have become more severe since the latest 
VA examination took place more than two years ago in February 
2006.  Hence, the veteran should be scheduled for a new 
examination.

The Board notes that private medical records are on file, 
most recently dated in March 2006, showing treatment afforded 
the veteran for his right knee.  In the course of this 
remand, the veteran should be asked to supply VA with the 
names of all treatment providers who have treated him for 
right knee problems since March 2006.  Efforts to obtain 
medical treatment records from any named medical provider 
should thereafter be undertaken.  

Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the veteran should be 
provided notice consistent with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
notice in accordance with the recent 
decision issued by the Court in Vazquez-
Flores, to specifically include pertinent 
rating criteria to evaluate knee 
disorders under 38 C.F.R. § 4.71a.

2.  The RO should ask the veteran if he 
had been afforded medical treatment for 
his right knee since March 2006.  If the 
veteran or his representative identifies 
any other pertinent medical evidence, the 
RO should undertake appropriate 
development to obtain a copy of that 
evidence.  This includes securing all 
pertinent records from Cape Fear 
Orthopedic Clinic since March 2006.  If 
the RO is unable to obtain a copy of any 
pertinent evidence identified by the 
veteran, it should so advise the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the a VA medical 
facility for the veteran to be afforded a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of his right knee 
disability.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies as deemed appropriate 
by the examiner and as indicated in the 
latest AMIE worksheet for rating knee 
disorders must be accomplished and all 
clinical findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

